United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVFAC
MIDLAND, NAVAL STATION, Norfolk, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1219
Issued: January 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 6, 2009 appellant filed a timely appeal from a February 3, 2009 merit decision
of the Office of Workers’ Compensation Programs that denied his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an employment-related noiseinduced hearing loss.
FACTUAL HISTORY
On August 1, 2008 appellant, then a 52-year-old crane rigger, filed an occupational
disease claim alleging that employment factors caused a loss of hearing. He noted that between
October 4, 2006 and September 25, 2007 his hearing worsened and that an employing
establishment audiologist recommended his removal from working in a hazardous noise
environment. He attached a description of his employment.

By letters dated August 27, 2008, the Office informed appellant of the evidence needed to
support his claim. It asked that the employing establishment provide appellant’s employment
information including a noise exposure record. An August 6, 2007 hearing conservation report
noted that appellant had an audiogram. In a September 27, 2007 annual screening audiological
examination, Joel R. Bealer, an audiologist, noted a diagnosis of mixed conductive and
sensorineural hearing loss. On January 12, 2008 he reiterated this diagnosis. He advised that the
screening revealed a significant decrease in hearing sensitivity in both ears that could pose a
significant safety risk in appellant’s current occupation and recommended that he be removed
from working in a hazardous noise environment and seek private medical intervention.
On August 21, 2008 the employing establishment provided a job description and noise
exposure reading for the crane rigger position. On September 16, 2008 appellant accepted a
light-duty assignment in a low noise area. In a September 16, 2008 statement, Bradley W.
White, Jr., appellant’s supervisor, advised that he was exposed to noise as a crane operator for
seven hours a day, five days a week, and a variety of hearing protection was provided. The
record also contains employing establishment audiogram results dating from September 17, 1982
to September 25, 2007.
On November 7, 2008 appellant was referred to Dr. Lorenz Lassen, a Board-certified
otolaryngologist, for a second opinion evaluation. The examination was scheduled for
November 18, 2008. A November 18, 2008 e-mail from Katrina Davis, with MCN, the contract
medical appointment scheduler, advised the Office that appellant had attended the scheduled
examination, but that following examination Dr. Lassen requested a magnetic resonance imaging
(MRI) scan study for a condition unrelated to appellant’s hearing. The record supports that MRI
scan studies were scheduled for December 29, 2008 and January 16, 2009.
On January 9, 2009 the Office proposed to suspend appellant’s compensation because he
failed to keep scheduled appointments on December 15, 18 and 29, 2008. In a January 20, 2009
e-mail, Ms. Davis advised the Office that appellant was unable to complete an MRI scan study
due to claustrophobia, even in a large open machine.
By report dated January 20, 2009, Dr. Christopher J. Jankosky, an employing
establishment physician Board-certified in occupational medicine, neurology and undersea and
hyperbaric medicine, noted his review of the medical record including serial audiograms. He
advised that the record supported a predominantly conductive hearing loss unrelated to
occupational noise exposure but that he could not exclude the possibility that a sensorineural
component from occupational noise exposure contributed to appellant’s hearing loss, particularly
in the right ear at the higher frequencies. Dr. Jankosky stated that submission of an evaluation
from an otolaryngologist would answer this question, and recommended that appellant be
removed from all high noise work areas.
Appellant filed Form CA-7, claims for compensation for four hours each on
December 29, 2008, January 5, 6 and 16, 2009. He stated that on December 29, 2008 he was
scheduled for an MRI scan but could not use the closed machine, that on January 5, 2009 the
machine was broken, and that, on January 6, 2009, he could not handle the open machine.

2

By decision dated February 3, 2009, the Office denied appellant’s claim. It noted that he
failed to keep scheduled appointments on December 15, 18 and 29, 2008, and that Dr. Jankosky
concluded that appellant’s hearing loss was not a result of noise exposure.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. Regardless of whether
the asserted claim involves traumatic injury or occupational disease, an employee must satisfy
this burden of proof.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical opinion must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.3
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.4 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.5 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.6
1

5 U.S.C. §§ 8101-8193.

2

Gary J. Watling, 52 ECAB 278 (2001).

3

Solomon Polen, 51 ECAB 341 (2000).

4

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

5

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

6

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

Office procedures set forth requirements for the type of medical evidence used in
evaluating hearing loss. These include that the employee undergo both audiometric and otologic
examination; that the audiometric testing precede the otologic examination; that the audiometric
testing be performed by an appropriately certified audiologist; that the otologic examination be
performed by an otolaryngologist certified or eligible for certification by the American Academy
of Otolaryngology; that the audiometric and otologic examination be performed by different
individuals as a method of evaluating the reliability of the findings; that all audiological
equipment authorized for testing meet the calibration protocol contained in the accreditation
manual of the American Speech and Hearing Association; that the audiometric test results
include both bone conduction and pure tone air conduction thresholds, speech reception
thresholds and monaural discrimination scores; and that the otolaryngologist’s report include:
date and hour of examination, date and hour of employee’s last exposure to loud noise, a
rationalized medical opinion regarding the relation of the hearing loss to the employment-related
noise exposure and a statement of the reliability of the tests.7 A physician conducting an
otologic examination should be instructed to conduct additional tests or retests in those cases
where the initial tests were inadequate or there is reason to believe the claimant is malingering.8
ANALYSIS
The Board finds this case is not in posture for decision. The issue in this case is whether
appellant established that he had a hearing loss caused by noise exposure at work. The Office
proposed to suspend his compensation for failure to attend scheduled MRI scan examinations
and denied his claim on that basis.
The determination of the need for an examination, the type of examination, the choice of
locale and the choice of medical examiners are matters within the province and discretion of the
Office.9 Section 8123(d) of the Act and section 10.323 of Office regulations provide that, if an
employee refuses to submit to or obstructs a directed medical examination, his or her
compensation is suspended until the refusal or obstruction ceases.10 The Board notes that, while
an MRI scan examination may be scheduled to rule out acoustic neuroma in adjudicating hearing
loss claims, the record supports that the requested MRI scan was for a medical condition
unrelated to appellant’s claimed hearing loss, and there is no indication as to the type of MRI
scan scheduled. While appellant’s claim was denied in part for failure to attend scheduled MRI
scan studies on December 15, 18 and 29, 2008, the only notification of appointment found in the
record is for a December 29, 2008 study. The evidence also supports that appellant attended a
number of scheduled MRI scan examinations but was unable to complete the studies due to
claustrophobia. Appellant reported for the scheduled examination with Dr. Lassen and that the
examination was performed. There is, however, no report from Dr. Lassen or evidence that
audiological testing was performed. Contrary to the Office’s finding in the February 3, 2009
7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter
3.600.8(a) (September 1995); Luis M. Villanueva, 54 ECAB 666 (2003).
8

Luis M. Villanueva, id.

9

Scott R. Walsh, 56 ECAB 353 (2005).

10

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323, see Dana D. Hudson, 57 ECAB 298 (2006).

4

decision, Dr. Jankosky did not advise that appellant’s hearing loss was not a result of noise
exposure. Rather, he opined that, while the record supported a predominantly conductive
hearing loss unrelated to occupational noise exposure, he could not exclude the possibility that a
sensorineural component from occupational noise exposure contributed to his hearing loss,
especially as to the right ear.
Although it is a claimant’s burden to establish his or her claim, the Office is not a
disinterested arbiter but, rather, shares responsibility in the development of the evidence, and the
Office shares responsibility to see that justice is done.11 Once the Office undertakes
development of the record, it has the responsibility to do so in a proper manner.12 For the
foregoing reasons, the case will be remanded to the Office.13 Upon remand the Office should
request a rationalized opinion from Dr. Lassen regarding his examination of appellant. After any
further development as it deems necessary, it should issue an appropriate decision on the merits
of appellant’s hearing loss claim.14
CONCLUSION
The Board finds that this case is not in posture for decision regarding whether appellant
established that he sustained a hearing loss causally related to his federal employment.

11

N.S., 59 ECAB ____ (Docket No. 07-1652, issued March 18, 2008).

12

P.K., 60 ECAB ____ (Docket No. 08-2551, issued June 2, 2009).

13

Id.

14

Supra note 7.

5

ORDER
IT IS HEREBY ORDERED THAT the February 3, 2009 decision of the Office of
Workers’ Compensation Programs be vacated and the case remanded to the Office for
proceedings consistent with this opinion of the Board.
Issued: January 21, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

